Citation Nr: 1609969	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than August 24, 2004, for the grant of service connection for bilateral hearing loss.

2. Entitlement to an effective date earlier than August 24, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for bilateral hearing loss, rated zero percent, effective August 24, 2004.  

In August 2015, the Board remanded the issues and instructed the RO to afford the Veteran a Board hearing and to issue a statement of the case for the issue of entitlement to an earlier effective date for the award of TDIU.  In the August 2015 remand, the Board indicated that the issue of entitlement to TDIU was previously before the Board in December 2009, when it was remanded for additional development.  A June 2011 rating decision subsequently granted such benefit.  However, in a statement received in January 2012, the Veteran expressed disagreement with the effective date assigned by that decision and therefore, a statement of the case must be issued on this issue.  Manlincon v. West, 12 Vet. App. 238 (1998).  

The Veteran was afforded a Board videoconference hearing in November 2015.  A complete hearing transcript has been associated with the file.  Thus, the Board finds that there has been substantial compliance with the Board's Remand for the hearing loss effective date issue.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

However, the AOJ did not issue a statement of the case for the TDIU effective date issue.  Therefore, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a claim for compensation benefits for hearing loss within one year from the date of service separation.  

2.  On May 20, 1985, the Veteran's informal claim for service connection for  hearing loss was received at VA.  

3.  Service connection for hearing loss was denied in a November 1985 rating decision and the Veteran perfected an appeal. 

4.  Service connection for hearing loss was denied in a March 1986 Board decision and the Veteran was notified of this decision on March 14, 1986.  

5.  On August 24, 2004, a claim to reopen service connection for hearing loss was received at the RO.  

6.  A July 2009 rating decision granted service connection for hearing loss and a zero percent rating was assigned from August 24, 2004.  

7.  Prior to August 24, 2004, a prior unadjudicated claim to reopen or service connection claim for hearing loss is not contained within the record.    


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 24, 2004 for the award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for an earlier effective date, that claim represents a downstream issue from the initial award of service connection for hearing loss, and therefore additional notice is not required.  This appeal is from the initial effective date assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).  Thus, adjudication of his claim at this time is warranted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  All records pertinent to effective date claim are of record.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the November 2015 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Legal Criteria

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).   

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105(a)  . 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways: By a request for revision of an RO or Board decision based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised."). 

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In the present case, the Veteran asserts that an effective date for the award of service connection for hearing loss should be earlier than August 24, 2004, the currently assigned effective date for the award, because he had a diagnosis of hearing loss back in 1972.  The Veteran asserts that he continued to see ear doctors in 1985 and they pretty much said the hearing loss was due to combat.  See the Board Hearing Transcript dated in November 2015, pages 2 to 4.    

The Veteran served in active duty from March 1970 to December 1971.  He did not file a claim for compensation benefits for hearing loss within one year of service separation.  

On May 20, 1985, an informal claim for service connection for hearing loss was received at the RO.  Service connection for hearing loss was denied in November 1985.  The Veteran was notified of this decision and he perfected an appeal.  A March 1986 Board decision denied service connection for hearing loss.  The Veteran was notified of this decision on March 14, 1986.  The March 1986 Board decision is final.  See 38 U.S.C.A. § 7104.  The Veteran has not specifically alleged that a clear and unmistakable error (CUE) was committed in that decision.

On August 24, 2004, the Veteran's claim to reopen for service connection for hearing loss was received at the RO.  In a July 2009 decision, the RO reopened service connection for hearing loss and granted the claim for service connection.  A zero percent rating was assigned from August 24, 2004, the date of receipt of the claim to reopen service connection for hearing loss.  

The provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection is the date of a successful application to reopen the claim supported by new and material evidence, or the date entitlement arose, whichever is later.  The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Therefore, the Board finds that an effective date for the grant of service connection for hearing loss earlier than August 24, 2004, the date of receipt of the reopened claim, may not be assigned by law. 

The Board has reviewed the record to determine whether an informal claim of service connection for hearing loss had been filed in the time period extending from March 1986 (the date of last final decision) to August 24, 2004 (the date of receipt of the claim to reopen).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).   No document was received between March 1986 to August 24, 2004, that could be construed as a petition to reopen the claim of service connection for hearing loss.  

Statements submitted by the Veteran during this time period do not evidence an intent to file for compensation benefits for hearing loss.  In August 1986, the Veteran made a FOIA request.  In September 1987, the Veteran filed a stressor statement in support of a claim for post traumatic stress disorder.  In January 1995, the Veteran filed a formal claim for compensation for agoraphobia and a hip disorder.  The Veteran does not refer to his hearing loss disability in any of these statements and does not express an intent to file for compensation benefits for hearing loss.  Thus, the Veteran is not shown to have applied to reopen the claim for service connection for hearing loss prior to August 24, 2004. 

The Veteran essentially asserts that he received treatment for hearing loss in 1985 and earlier, thus warranting an earlier effective date.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Medical evidence alone without an intent to apply for benefits does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim). 

Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the 1985 treatment records in and of itself cannot be considered to be a claim of service connection for hearing loss.  The Board also notes that the Veteran's treatment and evaluation of hearing loss in 1985 and earlier were considered by the Board in the March 1986 decision that denied service connection for hearing loss.   

The Veteran also asserts that the Social Security Administration decision and documents and the claim for nonservice-connected pension benefits should be construed as a claim for service connection for hearing loss.  However, the Board finds that these documents do not meet the requirements of an informal claim for compensation benefits for hearing loss.  

The Social Security Administration records do not meet the requirements of an informal claim for compensation benefits for hearing loss.  The Board notes that only correspondence indicating a desire to apply for VA benefits, not benefits from another federal agency, may be construed as an informal service connection claim.  38 C.F.R. § 3.155(a).  The Board also notes that the provision of 38 C.F.R. § 3.153, pertaining to receipt of a claim for Social Security Administration on a form jointly prescribed by VA, applies only to a claim for death benefits.  Further, the Veteran's Social Security Administration records submitted to VA and received on December 14, 1995 do not show an intent on the part of the Veteran to file for VA compensation benefits for hearing loss.  The records do not address hearing loss.  

The Veteran filed a formal claim for nonservice-connected pension benefits due agoraphobia and a hip disorder and this claim was received on January 10, 1995.  A January 1996 rating decision granted entitlement to nonservice-connected pension benefits from January 10, 1995, date of recipit of the claim.  The Board finds that the January 1995 formal application for compensation and pension benefits does not indicate an intent to apply for service connection for hearing loss.  The Veteran did not mention or address hearing loss in this claim.  The January 1995 claim does not identify hearing loss as a disability and does not evidence an intent on the part of the Veteran to file a claim for compensation benefits for hearing loss.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155.  The Board finds that the January 1995 claim does not meet the requirements of an informal claim for compensation benefits for hearing loss.  

Accordingly, under the applicable regulations, August 24, 2004, the date of receipt of the petition to reopen that triggered the allowance, is the earliest effective date for the award of service connection for hearing loss.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The preponderance of the evidence is against the assignment of an effective date prior to August 24, 2004, for the award of service connection for hearing loss, and the appeal is denied.  Since the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to this claim.  Gilbert, 1 Vet. App. 49. 

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  This has not been done.  Accordingly, the Veteran's claim is denied.


ORDER

Entitlement to an effective date earlier than August 24, 2004 for the grant of service connection for hearing loss is not warranted, and the appeal is denied.    


REMAND

In the August 2015 Board Remand, as noted in the Introduction section above, the Veteran was granted TDIU in a June 2011 rating decision, effective August 24, 2004.  In the January 2012 VA Form 9, substantive appeal, submitted to perfect his appeal for an earlier effective date for the grant of service connection for bilateral hearing loss, the Veteran also indicated that he believed an earlier effective date was warranted for the grant of TDIU.  The August 2015 Board Remand indicates that the Board accepted the January 2012 statement as a notice of disagreement with that decision and the Board instructed the RO to issue a statement of the case in this matter pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

However, while the appeal was in remand status, the AOJ did not issue the required statement of the case.  Therefore, the Board finds that another remand to undertake this development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

The Veteran is informed that while the Board did accept testimony on this issue, the Board will only accept jurisdiction over the issue if the Veteran files a substantive appeal following the issuance of the statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the claim for an effective date earlier than August 24, 2004 for the grant of TDIU.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The appeal should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


